Vann, J.
The return states that a written information was laid before the magistrate charging, upon information and belief, that certain persons therein named had committed a definite and specific crime. The information itself was not made a part of the return because in the opinion of respondent public policy forbade, but it was expressly stated that the relator himself was not charged with any offense.
If the return was not full enough the i'elator should have moved for a further return’instoad of moving for an absolute writ upon the papers as they were. lie neither traversed the return as made nor moved for a.new one, but'in effect demurred to the facts stated as insufficient to show jurisdiction in the magistrate to proceed with the investigation. Upon a motion for an absolute writ without a trial of the *389issues, the return was conclusive as to all matters denied by the respondent and as to any new matter alleged therein not denied by the relator, including the substance of the information.
It is insisted that the information should have been sworn to in order to give the magistrate jurisdiction to take any action, but the return shows by fair implication that this was the fact, for it is alleged that the information in writing charged “upon the information and belief of the affiant” that a crime had been committed by a person named. An affiant is one who has made an affidavit, and an affidavit is a written statement sworn to before some officer authorizedy by law-to administer oaths. (Law Dict., Black, 49; Anderson, 39; Bouvier, 111.)
It is further claimed that the information, even if sworn to, was insufficient because the allegations thereof were stated only upon information and belief, and that it does not appear that tiie sources of information or the grounds of belief were set forth. ,
Originally an information was a criminal proceeding at the suit of the king without a previous indictment or presentment by a grand jury. It could be preferred only by a responsible public officer when duly supported by affidavit, was limited to misdemeanors and was a substitute for an indictment. In this sense it is unknown to the law of this state. By the lie vised Statutes it was called a complaint relating to a criminal offense. (3 R. S. 706.) By the Code of Criminal Procedure it is defined as “ the allegation made to a magistrate, that a person has been guilty' of some designated crime.” (Code Cr. Pro. § 145.) The statute does not expressly provide that it is to be sworn to, nor even that it must be in writing, although the word “ allegation ” from the analogy of other judicial proceedings points to that formality. Some light is thrown upon the substance and office of the information by other sections, which we (piote as follows:
“ "When an information is laid before a magistrate, of the commission of a crime, he must examine under oath the *390informant or prosecutor, and any witnesses he may produce, and take their depositions in writing, and cause them to he subscribed by the parties making them.” (§ 148.)
“The depositions must set forth the facts stated by the prosecutor and Lis witnesses, tending to establish the commission of the crime and the guilt of the defendant.” (§!49.)
. “ If the magistrate he satisfied therefrom, that the crime complained of has been committed and that there is reasonable ground to believe that the defendant has committed it, he must issue a warrant of arrest.” (§ 150.)
The form for a warrant, as authorized by section 151, contains the following recital: “ Information upon oath, having been this day laid before me that the crime of has been committed and accusing,” etc.
Section 194 provides that' “ At the examination (after the arrest of the accused) the, magistrate must, in the- first place, read to the defendant the depositions of the witnesses examined on the taking of the information,” etc.
“The magistrate or his clerk must keep the depositions taken on the information or on the examination * * * and must not permit them to be inspected by any person, except,” etc. (§ 205.)
“A magistrate before whom an information is laid, may issue subpoenas, subscribed by him, for witnesses within tlie state, either on behalf of the People or of the defendant.” (§ 608.)
There is some confusion in the authorities as to what an information really is, for the term is frequently used to designate the deposition or affidavit upon which a criminal warrant is issued. The statute itself is not free from doubt upon the subject. An affidavit taken before a magistrate may be full enough to perforin the function both of an information and a deposition. ' This is true when it sets forth facts sufficient to authorize a warrant without further evidence, but when more proof is required and it is necessary to subpoena witnesses and take their depositions, an information is essential. *391Its office is that of a complaint, as the Eevised Statutes called it. Depositions are the authority for the warrant, as the magistrate must be. satisfied “ therefrom,” which refers to the depositions only. Something less is required in an information than in a deposition, as otherwise there would be no occasion for the latter. The deposition must set forth facts tending to show that a crime has been committed and that there is reasonable ground to believe that the defendant committed it. While the information need not go so far as the deposition, still it cannot rest wholly on information and belief, but facts enough must be stated to show that the complainant is acting in good faith and that he has reasonable grounds to believe that a crime has been committed by some person named or described.
From all the analogies of the law, both civil and criminal, the information is intended to be made upon oath. While the statute does not expressly require it, we think it is necessarily implied, for otherwise an unfounded accusation could be set on foot and an investigation instituted upon unsupported assertion without any proof whatever. Business secrets could be exposed" and private papers invaded through the worst of motives. Malice, civil actions, business rivalry, speculation or curiosity might be the sole foundation for a useless and oppressive proceeding. Neither the great lawyers who drafted the Code of Criminal Procedure, nor the legislature which enacted it into law, intended that a criminal investigation should be made by. a magistrate without evidence given under the sanction of an oath and subject to the penalty for perjury if willfully false. The rule as to grand juries has always been different in this country for they are clothed by the common law with inquisitorial powers and, of their own motion, may make full investigation to see whether a crime has been committed, and if so, who committed it. They may investigate on their own knowledge, or upon information of any kind derived from any source deemed reliable; may swear witnesses generally and may originate charges against those believed to have violated the criminal *392laws. (Code Cr. Pro. § 259 ; Hale v. Henkel, 201 U. S. 43 ; Wharton’s Criminal Pleading and Practice [8th ed.], § 337; Thompson & Merriam on Juries, §§ 614, 617.)
The danger of prosecuting before a magistrate without any legal proof is apparent when the subpoena in question is read, as it calls for all journals, day books, order books, blotters, ledgers, checks, check books, stub books, bank passbooks, letters, copies of letters, etc., covering a period of nine years. In addition, it calls for various contracts made by parties shown to be interested, in pending litigation with a party whose counsel was also counsel for the complainant. No business secret would remain unknown if such a command were obeyed. The subpoena was suggestive of private ends and furtive aims. A prudent magistrate should proceed with the utmost caution when he lias reason to suspect that a criminal proceeding was commenced before him, not to vindicate public justice, but to serve- some private purpose, and should withhold process until satisfied that the complainant is acting in good faith in behalf of the People and not to aid personal objects.
We have already pointed out the nature of the proof required in an information. Suspicion is not enough, and information and belief are not enough, unless facts are stated showing the source of the information and the grounds of belief. The information should fairly warrant the inference by the magistrate that in good faith and on reasonable grounds the complainant believes that a definite crime has been committed' by a designated person. There is then' a proper foundation upon which to issue subpoenas and take depositions; whereas without it the inquiry is prosecuted on the mere chance that some crime may be discovered. The statute does not permit simple hearsay to become the sole basis of such a proceeding. The highest care of the law is personal liberty, and construing the statute in the light of that principle, we think that the respondent was without jurisdiction to entertain the proceeding or to require the attendance of witnesses, beeausé sufficient proof was not laid before him.
*393Even upon the assumption that the magistrate had acquired jurisdiction to investigate, the subpoena served upon the relator showed upon its face that it was issued for a purpose not authorized by law and that it did not name or describe any person as defendant, as required by law. (Code Cr. Pro. § 612.) The magistrate recited in the subpoena that he had “ reason to suppose an offense has been committed and for the' purpose of investigating whether it has been committed,” and then commanded the relator to attend before him “for that purpose.” Thus it appeared that sufficient proof had not been made tending to show that an offense had been committed and that the subpoena- was issued solely to see whether one had been committed or not. It did not state what the crime was, nor who the accused was, but indicated an intention to rove around and find out. The recital by the magistrate of a mere supposition -followed by’ a declaration of his purpose to investigate to see whether the supposition was correct, indicates a voyage of discovery that the law does not tolerate.
. We are of the opinion that the subpoena issued by the magistrate was void upon its face and that it called for obedience to its commands on the part of no one. We are also of the opinion, however, that while there is strong reason for believing that in this case criminal process has been used for improper purposes, still, that prohibition is not the proper remedy.
The writ of prohibition is not favored by the courts. ¡Necessity alone justifies it. Although authorized by statute, it is not issued as a matter of right, but only in the exercise of sound judicial discretion tvhen there is no other remedy. While it issues out of a superior court and runs to an inferior court or judge, its object is not the correction of errors nor relief from action already taken. In no sense is it a substitute for an appeal, as its sole province is to prevent the inferior tribunal from usurping a jurisdiction which it does not possess, although it runs against the exercise of unauthorized power in a proceeding of which the lower court has jurisdiction, as well as when the proceeding itself is instituted without jurisdiction. The sole question to be tried is the power of *394the inferior court or magistrate to do the particular act in question. It is in effect an injunction against a court as contrasted with an injunction proper, which is granted against persons or corporations. It is not an affirmative remedy like mandamus, but purely negative, for it does not command that anything be done, but that something should be left undone. The practice in issuing and enforcing the writ is regulated by statute, but its nature, object and function, as well as the facts governing the issue thereof, are regulated by the common law. (Code Civ. Pro. §§ 2091, 2102.) It is justified only by “ extreme necessity ” when the grievance cannot “ be redressed by ordinary proceedings at law, or in equity, or by appeal.” (People ex rel. Adams v. Westbrook, 89 N. Y. 152, 155 ; People ex rel. Hummel v. Trial Term, 184 N. Y. 30; Thomson v. Tracy, 60 N. Y. 31; Appo v. People, 20 N. Y. 531; Ex parte Braudlacht, 2 Hill, 367; People ex rel. Onderdonk v. Supervisor's of Queens Co., 1 Hill, 195 ; Fiero’s Special Proc. 278; High’s Extraordinary Remedies, §§ 762, 772; Code Civ. Pro. §§ 2091, 2102; 2 R. S. 587.)
We think the relator had a remedy which, even if indirect and inconvenient, deprived him of the right to a writ of prohibition. Wfe do not hold that a motion before the magistrate to set aside the subpoena would be an adequate remedy, because we cannot find any right of appeal allowed to a witness from an order denying such an application. There was a remedy, however, thorough and complete, through the writ of habeas corpus. The magistrate was not only acting without jurisdiction, but the subpoena was void on its face and the relator was not bound to obey it. It was of no more effect than a blank piece of paper. lie could lawfully decline to' attend, or to be sworn, or to answer any question. Any attempt to punish him would have been unlawful and he would have had an absolute right to relief through this great historical writ, which is the most important process known to the law'. If relief were refused in the first instance, there was a right of appeal to the Appellate Division and to the Court of Appeals, so that ultimate if not immediate justice *395was certain. The writ is intended to afford prompt relief from unlawful imprisonment of any kind and under all circumstances. It reaches the facts affecting jurisdiction or want of power by the most direct method and at once releases the applicant from restraint when it is shown to be unauthorized.
This remedy ivas open to the relator and his application íór a writ of prohibition was properly denied, because that form of relief can be resorted to only when there is no other.
The order appealed from should be affirmed, without costs.